THE THIRTEENTH COURT OF APPEALS

                                   13-13-00493-CV


                 REMY LEE, CINDI Y. LEE, AND ALL OCCUPANTS
                                      v.
                       GREEN TREE SERVICING, LLC.


                                On Appeal from the
                 County Court at Law of San Patricio County, Texas
                              Trial Cause No. 10122


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



December 12, 2013